Motion Denied; Order filed May 23, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-11-00661-CV
                               NO. 14-11-00662-CV
                                 ____________

        ASHISH AND APARNA KAMAT, Appellants/Cross-Appellees

                                          V.

           ASHMITA UNNI PRAKASH, Appellee/Cross-Appellant


                    On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-28312


                                     ORDER

      Both the plaintiff and defendants have appealed the judgment of the court
below signed May 3, 2011. We consolidated the appeals. On May 13, 2013,
Appellee/Cross-Appellant Ashmita Unni Prakash filed an opposed motion seeking
leave to file a brief in excess of the word limits set out in Texas Rule of Appellate
Procedure 9.4(i). Appellants/Cross-Appellees filed a response in opposition, and
Appellee/Cross-Appellant filed a reply.
      We DENY the motion to exceed the word limit. We STRIKE the
responsive brief filed on May 13, 2013, by Cross-Appellant Ashmita Unni Prakash
and ORDER Cross-Appellant to file an amended brief in compliance with the
Rules of Appellate Procedure. The amended brief is due on or before June 7, 2013.

                                 PER CURIAM




                                       2